Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. Applicant argues that Moffitt does not disclose providing electrophysiological data and clinically-determined stimulation parameters to provide a predicted VOA. The Examiner respectfully disagrees. Moffitt discloses in par. [0061] the machine learning algorithm can be trained on user input stimulation parameters (which could be argued are positively effective parameters as a clinician would not program a device with parameters known to be ineffective) and associated neural responses of a neural structure to said parameters or the algorithm can be trained on computer selected parameters and associated repossess and incorporates by reference numerous applications indicating that the parameters selected for training are those .
The remainder of Applicant’s arguments regarding the 35 USC 102 and 103 rejections stem from the point addressed above and are likewise unpersuasive.
Regarding the 35 USC 101 rejection, Applicant argues on page 15 under the Remarks that the claims integrate the abstract idea into a practical application, namely one that improves treatment of individuals afflicted with a neurological illness or disorder…”. The Examiner respectfully disagrees. Claim1  does not require the application of therapy or treatment and therefore cannot be considered to be an improvement to treatment. If Applicant were to incorporate into the claim a selection and application of stimulation parameters to the patient using the result of the predictive model, then such an argument could be given weight and the 101 rejection could be overcome. This type of limitation is why claims 10-13 were to previously rejected under 35 USC 101. Applicant tied the output of the model to a control of/output of stimulation.
The stimulation step of Claim 2 is not enough to overcome as it is a stand-alone step not clearly tied to any input or output of the machine learning algorithm of Claim 1 thus amounting to insignificant extra-solution activity. Likewise for amended claims 14 and 15. The Examiner suggests amending Claims 2, 14 and 15 to mirror that of Claim 10 that clearly ties the application of stimulation to the output of the machine learning algorithm/model.
Applicant’s arguments regarding the 35 USC 112(a) written description rejection of Claims 1-20 have bene considered and are not persuasive. Specifically, Applicant argues the disclosure particularly and distinctly points out:

The Examiner respectfully disagrees. While there is not a dispute that the specification includes this language, the issue at hand is regarding the particular steps Applicant utilizes to accomplish this function/ achieve this functional result. As noted in the Final Rejection mailed 12/13/2021 and reproduced below, “Applicant has only provided a laundry list of machine learning algorithms that can be utilized to perform the claimed function, such as regression analysis, k-nearest neighbors, decision trees, etc. (par. [0019] of PGPUB 2021/0085257, which is the publication of the present application). Applicant has not set forth any particular data sets, feature vectors, etc. that are used to train the model, and, each model being different, and therefore being trained or trainable in a different way, Applicant has not set forth any particular steps or processes taken to actually train the selected model. Applicant has effectively claimed a desired result of training a model on clinically-determined stimulation treatment without setting forth the actual steps taken to train the model, therefore failing to meet the written description requirement for software implemented algorithms.
Additionally, has not defined or set forth what types of feature vectors are pertinent in the broad class of “clinically-determined stimulation parameters” of patients afflicted with the neurological illness. This introduces further ambiguity in how the model is trained since the type of data to be introduced to the model is overly broad, subjective and unclear.”
As noted in §MPEP2161.01, “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient)…
it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).”
Since Applicant only describes functional results, the training of the machine learning model and application of the machine learning model in predicting a VOA as claimed do not have sufficient written-description support in the specification.
Regarding the 112(a) enablement rejection, Applicant has not addressed any of the previous arguments made and has not made any specific arguments regarding the rejection and instead states the claim amendments are believed to overcome the current rejection. The Examiner respectfully disagrees and maintains the 112a enablement rejection for the same reasons set forth previously.
Applicant’s amendments have overcome the previously applied 35 USC 112(b) rejections. However, the claim amendment introduces new issues under 112(b), particularly with the term “positively effective”.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As noted in §MPEP2161.01, “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient)…
it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).”

In the instant Applicant, and with respect to Claim 1, Applicant claims “utilizing…a machine learning model trained on clinically-determined stimulation treatment of a plurality of similarly-afflicted individuals to predict a tissue activation volume within the brain…”. Applicant has only provided a laundry list of machine learning algorithms that can be utilized to perform the claimed function, such as regression analysis, k-nearest neighbors, decision trees, etc. (par. [0019] of PGPUB 2021/0085257, which is the publication of the present application). Applicant has not set 
Additionally, has not defined or set forth what types of feature vectors are pertinent in the broad class of “clinically-determined stimulation parameters” of patients afflicted with the neurological illness. This introduces further ambiguity in how the model is trained since the type of data to be introduced to the model is overly broad, subjective and unclear.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The scope of claim 1 encompasses predicting a location for stimulation treatment to address any-and-all possible neurological disorders and/or illnesses using any possible machine learning algorithms and any possible “clinically-determined” stimulation treatment from a population of individuals afflicted with the same illness. Applicant has not provided any examples of feature vectors used to train these models; 
There are no specific working examples illustrating the practice of the method with any particular condition and/or training algorithm and the level of predictability in the art is low given the complex interactions of trillions of neurons in the brain, specifically with respect to specific neurological conditions or illnesses. As such, the claims as currently presented are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term “positively effective” in claims 1, 10, 14 and 20 is a relative term which renders the claim indefinite. The term “positively effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree to which a stimulation parameter has to provide a benefit to be considered “effective” and, more specifically, “positively effective” is unclear. This appears to be a subjective determination by a clinician with no clear standard for delineating a non-effective response from an effective response from a positively effective  response, etc.
Claims 2-9, 11-13 and 15-19 are rejected based on their dependency on the indefinite claims listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) predicting a tissue activation volume based on electrophysiological data. 
The limitation of predicting a tissue activation volume based on electrophysiological data, as drafted, is a process that, under its broadest reasonable 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of receiving machine learning data; a microelectrode for obtaining electrophysiological data and “one or more processors”. Receiving machine learning data amounts to insignificant extrasolution activity in the form of data gathering. The use of the microelectrode amounts to insignificant extra solution activity in the form of mere data gathering. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data to predict an outcome) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The Examiner notes that machine learning is by definition using a computer as a tool to implement a mental process performed by a human. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 8, 10, 11, 14-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Moffitt et al. (2014/0122379).
Regarding Claims 1 and 20, Moffitt discloses utilizing a trained machine learning algorithm to predict a tissue activation volume within a  patient, wherein the machine learning algorithm can be trained on a plurality of patients with similar afflictions/illnesses (see par. [0059-0060]). Specifically, Moffitt states the learning steps can be performed at a Clinician programmer station that results in a scenario where a clinician, who sees different patients, trains models for different anatomical structures and leadwire arrangements using data form multiple patients. As a result, the model applied to predict VOAs for a patient with a leadwire arrangement having microelectrodes traversing one or more trajectories in the brain would be trained using patient population data also having a leadwire arrangement having microelectrodes traversing one or more trajectories in the brain. 
With respect to the data on which the machine learning model is trained, Moffitt discloses the Volume of Activation (VOA) models are obtained by analyzing input stimulation parameters and electric field data representative activation thresholds of a 
Moffitt further discloses extending a microelectrode along a trajectory within the brain and receiving electrophysiology data form the microelectrodes at a plurality of intervals/points along the trajectory, such as along the trajectory of an axon, cell body, dendrite, etc. (par. [0049-0050]). Moffitt then discloses feeding this data to the trained machine learning algorithm to predict volumes of activation (VOA) (par. [0056, 0058]). 
In regards to Claim 2, while the majority of the disclosure of Moffitt deals with accurately determining the VOA of a stimulation lead and its associated stimulation parameters, Moffitt indicates in the background that the ultimate purpose of these 
In regards to Claims 3 and 16, Moffitt discloses the VOA model accounts for various types of lead configurations and electrode combinations of a single or multiple leads (par. [0046, 0049]).
Regarding Claims 5 and 18, Moffitt discloses comparing a VOA from a machine learning model to a VOA determined by another algorithm (NEURON) and identifying if the VOAs reasonably match our lie outside one another, wherein the matching of the VOA indicates the machine learning model has been trained sufficiently (par. [0045]).
With regards to Claim 7, the Examiner notes Applicant has not included any particular method steps that perform the claimed function and therefore one can assert that if the steps of Claim 1 are followed, the method would be capable of the result of claim 7. Since Moffitt discloses the steps of Claim 1, the Examiner asserts the desired result of Claim 7 can also be achieved by Moffitt.
Regarding Claims 8, 10, 11 and 15, Moffitt discloses utilizing a trained machine learning algorithm to predict a tissue activation volume within a  patient, wherein the machine learning algorithm can be trained on a plurality of patients with similar afflictions/illnesses (see par. [0059-0060]). Specifically, Moffitt states the learning steps can be performed at a Clinician programmer station that results in a scenario where a clinician, who sees different patients, trains models for different anatomical structures 
With respect to the data on which the machine learning model is trained, Moffitt discloses the Volume of Activation (VOA) models are obtained by analyzing input stimulation parameters and electric field data representative activation thresholds of a neural element (e.g. electrophysiology data)(par. [0041]). Moffitt further discloses that the stimulation parameters used to estimate the model can be input by a user (which could be argued would be positively effective stimulation parameters as a clinician would not attempt to apply therapy parameters known to be ineffective) or the stimulation parameters can be suggested by the system itself (par. [0061]). Moffitt incorporates by reference numerous applications in par. [0061] that indicate how the stimulation parameters are chosen by the system,, wherein one such criteria are those determined to be effective in treating a desired condition/achieving a desired VOA, see 12/454330, which is PGPUB 2009/0287271 (the cited ‘330 application in par. [0061]). The ‘330 application states that after stimulation parameters are selected, a response to therapy can be observed (such as a positive response) and recorded in a database and then the responses and associated parameters can be used to update a predictive algorithm and  relationships between therapy parameters and VOAs (par. [0149, 0154]). This encompasses the system selected parameters envisioned by Moffitt and incorporated by reference by Moffitt. 

Additionally, while the majority of the disclosure of Moffitt deals with accurately determining the VOA of a stimulation lead and its associated stimulation parameters, Moffitt indicates in the background that the ultimate purpose of these models are to best select the stimulation lead placement and electrodes to be activated to target the modelled VOA (par, [0001-0011, 0018-0019]). Therefore, the Examiner contends Moffitt implicitly discloses delivering stimulation to a probe along the trajectory once the VOA model identifies the lead and parameter configuration that produces the target VOA.
Regarding Claim 14, Moffitt discloses utilizing a trained machine learning algorithm to predict a tissue activation volume within a  patient, wherein the machine learning algorithm can be trained on a plurality of patients with similar afflictions/illnesses (see par. [0059-0060]). Specifically, Moffitt states the learning steps can be performed at a Clinician programmer station that results in a scenario where a clinician, who sees different patients, trains models for different anatomical structures and leadwire arrangements using data form multiple patients. As a result, the model applied to predict VOAs for a patient with a leadwire arrangement having microelectrodes traversing one or more trajectories in the brain would be trained using patient population data also having a leadwire arrangement having microelectrodes traversing one or more trajectories in the brain. 

Moffitt further discloses extending a microelectrode along a trajectory within the brain and receiving electrophysiology data form the microelectrodes at a plurality of intervals/points along the trajectory, such as along the trajectory of an axon, cell body, dendrite, etc. (par. [0049-0050]). Moffitt then discloses feeding this data to a machine learning algorithm to predict volumes of activation (VOA) (par. [0056, 0058]). Moffitt also .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is an alternative rejection of Claims 2, addressing the implicit disclosure of applying stimulation after the VOA is determined.
Claim 2, 8, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt et al. (2014/0122379) in view of Blum et al. (2009/0287271)
Alternatively with respect to the 102 rejection of Claim 2 above, the Examiner notes Moffitt discloses determining a VOA with a machine learning model but does not explicitly discloses activating a stimulation probe according to the predicted tissue. However, Moffitt incorporates by reference Blum in par. [0011] which discloses that once a VOA is modeled, desired stimulation settings applied to the patient are uploaded and/or adjusted to provide the stimulation that resulted in the optimal VOA (par. [0148-0149, 0312-0370]), thereby optimizing therapy. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Moffitt reference to include the actual application of the stimulation parameters deemed to result in an optimal VOA, as taught and suggested by Blum, for the purpose of optimizing stimulation therapy.
Alternatively with respect to the 102 rejection of Claims 8, 10, 11 and 15 above, Moffitt discloses extending a microelectrode along a trajectory within the brain and receiving electrophysiology data form the microelectrodes at a plurality of intervals/points along the trajectory, such as along the trajectory of an axon, cell body, dendrite, etc. (par. [0049-0050]). Moffitt then discloses feeding this data to a machine learning algorithm to predict volumes of activation (VOA) (par. [0056, 0058]). The VOA model, which is a machine learning model, can be fined tuned at a Clinician Programmer station. This fine tuning occurs with use by the clinician over time, thus 
The Examiner notes Moffitt discloses determining a VOA with a machine learning model but does not explicitly discloses activating a stimulation probe according to the predicted tissue. However, Moffitt incorporates by reference Blum in par. [0011] which discloses that once a VOA is modeled, desired stimulation settings applied to the patient is uploaded and/or adjusted to provide the stimulation that resulted in the optimal VOA (par. [0148-0149, 0312-0370]), thereby optimizing therapy. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Moffitt reference to include the actual application of the stimulation parameters deemed to result in an optimal VOA, as taught and suggested by Blum, for the purpose of optimizing stimulation therapy.

Claims 4, 6, 9, 12, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt et al. (2014/0122379). 
In regards to Claims 6, 12 and 19, Moffitt discloses obtaining electrophysiological readings along a trajectory but fails to disclose the distance between data points. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a spacing of 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 
In regards to Claims 4, 9, 13 and 17, Moffitt discloses adjusting stimulation frequency to account for a particular conditions to be treated and a particular VOA to be activated (par. [0003, 0011]) but fails to disclose specific stimulation frequencies or frequency ranges. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any of the claimed frequency ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Supervised machine learning can be used to correlate any inputs to outputs and the method disclosed by Moffitt would not appear to change based on the values of stimulation frequencies.

Claims 1-3, 5, 7, 8, 10, 11, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt et al. (2014/0122379) in view of Steinke et al. (2017/0189686). 
The following is an alternative rejection to the claims with respect to the concept of training a machine learning model on patient population data rather than patient specific data, which is a known concept in machine learning models applied in medical diagnostic and stimulation applications.. 
Regarding Claims 1 and 20, Moffitt discloses utilizing a trained machine learning algorithm to predict a tissue activation volume within a  patient, wherein the machine learning algorithm can be trained on a plurality of patients with similar 
With respect to the data on which the machine learning model is trained, Moffitt discloses the Volume of Activation (VOA) models are obtained by analyzing input stimulation parameters and electric field data representative activation thresholds of a neural element (e.g. electrophysiology data)(par. [0041]). Moffitt further discloses that the stimulation parameters used to estimate the model can be input by a user (which could be argued would be positively effective stimulation parameters as a clinician would not attempt to apply therapy parameters known to be ineffective) or the stimulation parameters can be suggested by the system itself (par. [0061]). Moffitt incorporates by reference numerous applications in par. [0061] that indicate how the stimulation parameters are chosen by the system,, wherein one such criteria are those determined to be effective in treating a desired condition/achieving a desired VOA, see 12/454330, which is PGPUB 2009/0287271 (the cited ‘330 application in par. [0061]). The ‘330 application states that after stimulation parameters are selected, a response to therapy can be observed (such as a positive response) and recorded in a database and then the responses and associated parameters can be used to update a predictive algorithm and  relationships between therapy parameters and VOAs (par. [0149, 0154]). This encompasses the system selected parameters envisioned by Moffitt and incorporated by reference by Moffitt. 

However, Steinke discloses that training machine learning models on individual patient data or patient population data are equivalent processes in the art (par. [0080]). Therefore, because these two methods of training a machine learning algorithm were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute patient specific training for patient population training. Both methods/modes would provide the predictable result of developing and/or customizing computational models for a specific condition and portion of a nervous system (par. [0080]).

In regards to Claim 2, while the majority of the disclosure of Moffitt deals with accurately determining the VOA of a stimulation lead and its associated stimulation parameters, Moffitt indicates in the background that the ultimate purpose of these models are to best select the stimulation lead placement and electrodes to be activated to target the modelled VOA (par, [0001-0011, 0018-0019]). Therefore, the Examiner 
In regards to Claims 3 and 16, Moffitt discloses the VOA model accounts for various types of lead configurations and electrode combinations of a single or multiple leads (par. [0046, 0049]).
Regarding Claims 5 and 18, Moffitt discloses comparing a VOA from a machine learning model to a VOA determined by another algorithm (NEURON) and identifying if the VOAs reasonably match our lie outside one another, wherein the matching of the VOA indicates the machine learning model has been trained sufficiently (par. [0045]).
With regards to Claim 7, the Examiner notes Applicant has not included any particular method steps that perform the claimed function and therefore one can assert that if the steps of Claim 1 are followed, the method would be capable of the result of claim 7. Since Moffitt discloses the steps of Claim 1, the Examiner asserts the desired result of Claim 7 can also be achieved by Moffitt.
Regarding Claims 8, 10, 11 and 15, Moffitt discloses utilizing a trained machine learning algorithm to predict a tissue activation volume within a  patient, wherein the machine learning algorithm can be trained on a plurality of patients with similar afflictions/illnesses (see par. [0059-0060]). Specifically, Moffitt states the learning steps can be performed at a Clinician programmer station that results in a scenario where a clinician, who sees different patients, trains models for different anatomical structures using data from multiple patients. 

Moffitt further discloses extending a microelectrode along a trajectory within the brain and receiving electrophysiology data form the microelectrodes at a plurality of intervals/points along the trajectory, such as along the trajectory of an axon, cell body, dendrite, etc. (par. [0049-0050]). Moffitt then discloses feeding this data to a machine learning algorithm to predict volumes of activation (VOA) (par. [0056, 0058]). 
 The Examiner notes that while Moffitt may implicitly indicate the machine learning models are trained on data form a similarly afflicted patient population, Moffitt may not explicitly state that the machine learning models are trained on data from a plurality of patients.
However, Steinke discloses that training machine learning models on individual patient data or patient population data are equivalent processes in the art (par. [0080]). Therefore, because these two methods of training a machine learning algorithm were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute patient specific training for patient population training. Both methods/modes would provide the predictable result of developing and/or customizing computational models for a specific condition and portion of a nervous system (par. [0080]).

Regarding Claim 14, Moffitt discloses utilizing a trained machine learning algorithm to predict a tissue activation volume within a  patient, wherein the machine learning algorithm can be trained on a plurality of patients with similar 
With respect to the data on which the machine learning model is trained, Moffitt discloses the Volume of Activation (VOA) models are obtained by analyzing input stimulation parameters and electric field data representative activation thresholds of a neural element (e.g. electrophysiology data)(par. [0041]). Moffitt further discloses that the stimulation parameters used to estimate the model can be input by a user (which could be argued would be positively effective stimulation parameters as a clinician would not attempt to apply therapy parameters known to be ineffective) or the stimulation parameters can be suggested by the system itself (par. [0061]). Moffitt incorporates by reference numerous applications in par. [0061] that indicate how the stimulation parameters are chosen by the system,, wherein one such criteria are those determined to be effective in treating a desired condition/achieving a desired VOA, see 12/454330, which is PGPUB 2009/0287271 (the cited ‘330 application in par. [0061]). The ‘330 application states that after stimulation parameters are selected, a response to therapy can be observed (such as a positive response) and recorded in a database and then the responses and associated parameters can be used to update a predictive algorithm and  relationships between therapy parameters and VOAs (par. [0149, 0154]). This encompasses the system selected parameters envisioned by Moffitt and incorporated by reference by Moffitt. 

However, Steinke discloses that training machine learning models on individual patient data or patient population data are equivalent processes in the art (par. [0080]). Therefore, because these two methods of training a machine learning algorithm were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute patient specific training for patient population training. Both methods/modes would provide the predictable result of developing and/or customizing computational models for a specific condition and portion of a nervous system (par. [0080]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/           Primary Examiner, Art Unit 3792